Title: To James Madison from Samuel A. Laurence and Others, 16 June 1815
From: Laurence, Samuel A.
To: Madison, James


                    
                        Sir,
                        New York 16. June 1815.
                    
                    We the undersigned Citizens of New York, have the honor to recommend Major Robert Sterry of the army of the United States, for the appointment of Consul to the Island of Madeira. Major Sterry, has served in the Army seven Years—he was educated for the Bar—he is married—his Connections are respectable—his character is good. And We consider, that in addition to his Military claims he is every way qualified to fill the Station for which we recommend him.
                    
                        Saml. A. Laurence[and six others]
                    
                